Title: II. The Response, 12 February 1790
From: Jefferson, Thomas
To: Citizens of Albemarle County



Gentlemen

The testimony of esteem with which you are pleased to honour my return to my native county fills me with gratitude and pleasure. While it shews that my absence has not lost me your friendly recollection, it holds out the comfortable hope that when the hour of retirement shall come, I shall again find myself amidst those with whom I have long lived, with whom I wish to live, and whose affection is the source of my purest happiness. Their favor was the door thro’ which I was ushered on the stage of public life; and  while I have been led on thro’ it’s varying scenes, I could not be unmindful of those who assigned me my first part.
My feeble and obscure exertions in their service, and in the holy cause of freedom, have had no other merit than that they were my best. We have all the same. We have been fellow-labourers and fellow-sufferers, and heaven has rewarded us with a happy issue from our struggles. It rests now with ourselves alone to enjoy in peace and concord the blessings of self-government, so long denied to mankind: to shew by example the sufficiency of human reason for the care of human affairs and that the will of the majority, the Natural law of every society, is the only sure guardian of the rights of man. Perhaps even this may sometimes err. But it’s errors are honest, solitary and short-lived.—Let us then, my dear friends, for ever bow down to the general reason of the society. We are safe with that, even in it’s deviations, for it soon returns again to the right way. These are lessons we have learnt together. We have prospered in their practice, and the liberality with which you are pleased to approve my attachment to the general rights of mankind assures me we are still together in these it’s kindred sentiments.
Wherever I may be stationed, by the will of my country, it will be my delight to see, in the general tide of happiness, that yours too flows on in just place and measure. That it may flow thro’ all times, gathering strength as it goes, and spreading the happy influence of reason and liberty over the face of the earth, is my fervent prayer to heaven.
Feb. 12. 1790.
